The election of Moses Hubbard, returned a member from the town of Sheffield, and district of Mt. Washington, was controverted by the selectmen of Sheffield,1 who stated in their petition, that since the election, they had discovered, that at least three persons voted therein,2 who were not qualified, and that at the election, the whole number of votes given in was two hundred and seventy-one, of which Moses Hubbard had one hundred and thirty-seven, John W. Hurlbert, one hundred and twenty-seven, and seven were scattering. By a memorandum on the back of the petition, it appears that the election was conceded to be illegal by the member returned, and the committee made a report accordingly, which was agreed to.3

 24 J. H. 31.


 The illegal votes must all have been given for the sitting member, or the election would not have been affected. It does not appear by the papers in the case, for whom these votes were given.


 24 J. H. 55.